UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6683


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL L. MOORE, a/k/a Gadget,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00362-JCC-1)


Submitted:   September 13, 2011          Decided:   September 29, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Moore, Appellant Pro Se.    Raymond Edward Patricco,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael L. Moore appeals the district court’s order

denying      his   motion        for     reduction     of      sentence      under

18 U.S.C. § 3582 (2006).          We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.             See United States v. Moore, No.

1:97-cr-00362-JCC-1 (E.D. Va. Oct. 7, 2010).                  We dispense with

oral   argument    because       the    facts   and   legal    contentions    are

adequately    presented     in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2